Exhibit 10.1

 

PATRIOT SCIENTIFIC CORPORATION, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into effective as of April
12, 2019 the “Effective Date”) by and between Patriot Scientific Corporation,
Inc., a Delaware Corporation (“PTSC”) (“Company”), and Artius Bioconsulting, a
California limited liability company (“Consultant”).

 

The Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company and Consultant is willing to perform such
services, on the terms described below. The Consultant will evaluate the
potential of establishing a systems integration company that develops a
technology platform based on highly secure Blockchain Technology that could be
implemented in throughout the drug development process. This could be achieved
by creating a unique collaboration between drug development sponsors and service
providers combined with leading edge blockchain and AI developers.

Agreement

 

In consideration of the mutual promises contained herein, the parties agree as
follows:

 

1.                  Services and Compensation. Consultant agrees to perform for
the Company the services described in Exhibit A at the times set forth in
Exhibit A (the “Services”), and the Company agrees to pay Consultant for the
execution of the projects described in Exhibit A for Consultant’s performance of
the Services within seven days after delivery of the applicable deliverable set
forth in Exhibit A in a form reasonably acceptable to PTSC. The activities
listed in Exhibit A may be changed on an as needed basis upon mutual written
agreement by the parties. Consultant will provide the Services in a timely and
professional manner consistent with industry practices.

 

2.                  Confidentiality.

 

2.1              Definitions. “Confidential Information” means all data,
information, technology, samples and specimens relating to the Company or its
plans, products, product concepts, technologies, business, financial, marketing,
research, or those of any other third party, from whom the Company receives
information on a confidential basis, whether written, graphic or oral, furnished
to Consultant by or on behalf of the Company, either directly or indirectly, or
obtained or observed by Consultant while providing services hereunder, and the
Services to be provided by Consultant hereunder. Confidential Information also
includes all Inventions (as defined below) and any other information or
materials generated in connection with the Services. Without limiting the
preceding sentence, Consultant’s obligations under Section 2.2 shall not apply
to information that Consultant can prove: (a) has become publicly known and made
generally available through no wrongful act on the part of Consultant; (b) at
the time of disclosure to Consultant by the Company, is known by Consultant from
Consultant’s own sources and as evidenced by Consultant’s then-contemporaneous
written records; or (c) has been rightfully received by Consultant on a
non-confidential basis from a third party legally and contractually entitled to
make such disclosures; provided that any combination of individual items of
information shall not be deemed to be within any of the foregoing exceptions
merely because one or more of the individual items are within such exception,
unless the combination as a whole is within such exception.

 

 

 



 1 



 

 

2.2              Nonuse and Nondisclosure. Consultant will not, during or
subsequent to the Term (as defined below) of this Agreement: (a) use the
Confidential Information or any work product created in connection with
performing the Services (“Work Product”) for any purpose  whatsoever other than
as necessary for the performance of the Services on behalf of the Company; or
(b) disclose the Confidential Information or Work Product to any third party,
without the prior written consent of an authorized representative of the
Company; except that Consultant may disclose Confidential Information and Work
Product to employees or consultants of the Company who need to know such
Confidential Information for the purposes of Consultant performing the Services;
provided that, prior to any such disclosure, each such employee or consultant of
the Company is subject to written non-use and non-disclosure obligations at
least as protective of the Company and the Confidential Information as this
Section 2. Consultant agrees that, as between the Company and Consultant, all
Confidential Information will remain the sole property of the Company.
Consultant hereby assigns all right, title, and interest in and to all Work
Product to Company. Consultant also agrees to hold in the strictest confidence,
and take all necessary and reasonable precautions to prevent any unauthorized
disclosure or use of such Confidential Information or Work Product. Without the
Company’s prior written approval, Consultant may disclose the existence, but not
the terms, of this Agreement to third parties. Anything to the contrary
notwithstanding, Consultant may also disclose Confidential Information to the
extent such disclosure is compelled by a court of competent jurisdiction;
provided that Consultant (x) promptly (and in any event, prior to such
disclosure) notifies the Company of such requirement, (y) uses his/her best
efforts to assist Company in seeking a protective order or similar confidential
protection as may be available, and (z) only discloses that portion of the
Confidential Information that is legally required to be disclosed, and such
Confidential Information maintains its confidentiality protection for all other
purposes other than such legally compelled disclosure. Consultant acknowledges
that the use or disclosure of Confidential Information without the Company’s
express written permission will cause the Company irreparable harm and that any
breach or threatened breach of this Section 2 by Consultant will entitle the
Company to seek to obtain injunctive relief and reasonable attorneys’ fees, in
addition to any other legal remedies available to it, in any court of competent
jurisdiction.

 



2.3              Third Party Confidential Information.

 

(a)               Consultant recognizes that the Company has received, and in
the future may receive, from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that, during the Term of this Agreement and
thereafter, Consultant owes the Company and such third parties a duty to hold
all such confidential or proprietary information in the strictest confidence and
not to disclose it to any person, firm or other entity or to use it except as
necessary in carrying out the Services for the Company consistent with the
Company’s agreement with such third party.

 

(b)              In connection with the Services, Consultant agrees that
Consultant will not improperly use or disclose  to Company any proprietary
information or trade secrets of any former or current employer or other person
or entity with which Consultant has an agreement or duty to keep in confidence
such information. Consultant shall not use any proprietary information or trade
secrets owned by any third party without prior approval from both the owner of
the proprietary information and the Company. The Consultant will not bring onto
the premises of Company any unpublished document or proprietary information
belonging to such employer, person or entity unless consented to in writing by
the same.

 

2.4              Return of Materials. Upon the expiration or termination of this
Agreement, or upon the Company’s earlier request, Consultant will immediately
deliver to the Company, and will not keep in Consultant’s possession, recreate
or deliver to anyone else, any and all Company property, including, but not
limited to, Confidential Information, tangible embodiments of Inventions, all
devices and equipment belonging to the Company, all electronically stored
information and passwords to access such property, those records maintained
pursuant to Section 3.5, and any reproductions of any of the foregoing items
that Consultant may have in Consultant’s possession or control; and, upon the
Company’s request, Consultant agrees to certify in writing that Consultant has
fully complied with this obligation.

 

 

 



 2 



 

 

3.                  Ownership.

 

3.1              Assignment. Consultant agrees that all information (including
without limitation, business plans and/or business information), technology,
know-how, materials, notes, records, drawings, designs, inventions, ideas,
discoveries, enhancements, modifications, improvements, developments, devices,
compositions, trade secrets, processes, methods and/or techniques, whether or
not patentable or copyrightable, that are conceived, generated, made,
discovered, developed or reduced to practice by Consultant, solely or jointly
with others, in the course of performing Services or through the use of
Confidential Information (collectively, “Inventions”), are the sole and
exclusive property of the Company. Consultant agrees to disclose such Inventions
promptly to the Company and hereby irrevocably assigns to the Company all right,
title and interest in and to any and all such Inventions, including all
intellectual property rights therein and thereto. Any assignment to the Company
of Inventions includes all rights of attribution, paternity, integrity,
modification, disclosure and withdrawal, and any other rights throughout the
world that may be known as or referred to as “moral rights,” “artist’s rights,”
“droit moral,” or the like (collectively, “Moral Rights”). To the extent that
Moral Rights cannot be assigned under applicable law, Consultant hereby waives
and agrees not to enforce any and all Moral Rights, including, without
limitation, any limitation on subsequent modification, to the extent permitted
under applicable law.

 



3.2              Further Assurances. Consultant will sign, execute and
acknowledge, without any additional payment, any and all documents, and to
perform such acts, as  may be necessary, useful or convenient for the purposes
of perfecting the foregoing assignment of such Inventions and to obtain, enforce
and/or defend intellectual property rights, including copyright and patent
rights, in any and all countries with respect to such Inventions. Consultant
also agrees that Consultant’s obligation to sign, execute and acknowledge any
such documents shall continue after the expiration or earlier termination of
this Agreement.

 

3.3              Pre-Existing Materials. Subject to Section 3.1, Consultant
agrees that if, in the course of performing the Services, Consultant
incorporates into any Invention developed hereunder any invention, improvement,
development, concept, discovery or other proprietary subject matter owned by
Consultant or in which Consultant has an interest prior to, or separate from,
performing the Services under this Agreement (“Prior Inventions”), Consultant
will inform Company in writing thereof, and Company is hereby granted, and shall
have, a non-exclusive, royalty-free, perpetual, irrevocable, transferable,
worldwide license, with right to grant and authorize sublicenses, to make, have
made, modify, reproduce, display, use, distribute, adapt, prepare derivative
works of, display, perform, offer for sale, sell and otherwise exploit such
Prior Invention.

 



3.4              Attorney-in-Fact. Consultant agrees that, if the Company is
unable because of Consultant’s unavailability, mental or physical incapacity, or
for any other reason, to secure Consultant’s signature for the purpose of
applying for or pursuing any application or registration for any intellectual
property rights covering any Invention, then Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant’s agent and attorney-in-fact, to act for and on Consultant’s
behalf to execute and file any such applications and any associated documents,
and to do all other lawfully permitted acts, to further the prosecution and
issuance of such intellectual property rights thereon with the same legal force
and effect as if executed by Consultant. This power of attorney shall be deemed
coupled with an interest, and shall be irrevocable.

 

3.5              Maintenance of Records. Consultant agrees to keep and maintain
adequate, current, accurate, and authentic written records of all work conducted
under this Agreement, and all Inventions. The records shall be in the form of
notes, sketches, drawings, electronic files, reports, or any other format that
is customary in the industry and/or otherwise specified by the Company and shall
properly reflect all work done and results achieved in sufficient detail and in
a good scientific manner appropriate for patent and regulatory purposes. Such
records are and remain the sole property of the Company at all times and upon
Company’s request, Consultant shall deliver (or cause to be delivered) such
records (or copies thereof, if requested) to Company or its designee, and
Company and its designees shall have the right to audit, inspect and copy any
such records.

 

 

 



 3 



 

 

3.6              Reports. From time to time during the term of this Agreement,
or otherwise at  the request of the Company, Consultant agrees to keep the
Company advised as to Consultant’s progress in performing the Services under
this Agreement. Consultant further agrees that Consultant will, as reasonably
requested by the Company, prepare written reports with respect to such progress.
The Company and Consultant agree that the reasonable time expended in preparing
such written reports will be considered time devoted to the performance of the
Services. All such reports prepared by Consultant shall be the sole property of
the Company.

 



4.                  Representations and Warranties; Limitation of Liability.

 

4.1              Representations and Warranties. Consultant represents and
warrants to the Company that Consultant is legally able to enter into this
Agreement and that Consultant’s execution, delivery and performance of this
Agreement does not, and will not, conflict with any agreement, arrangement or
understanding, written or oral, to which Consultant is a party or by which
Consultant is bound. Consultant further represents and warrants that Consultant
has never been: (a) debarred or convicted of a crime for which a person or
entity can be debarred under Section 306(a) or 306(b) of the United States
Generic Drug Enforcement Act of 1992 or under 42 U.S.C. Section 1320a-7; or (b)
sanctioned by, suspended, excluded, or otherwise deemed ineligible to
participate in any federal health care program including Medicare and Medicaid,
or any other federal procurement or non-procurement programs. Should Consultant
be debarred, convicted or sanctioned as described above, Consultant shall
immediately notify the Company of such debarment, conviction or sanction.

 

4.2              Limitation of Liability. IN NO EVENT SHALL COMPANY BE LIABLE TO
CONSULTANT OR TO ANY OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOST PROFITS OR LOSS OF BUSINESS, HOWEVER
CAUSED AND UNDER ANY THEORY OF LIABILITY, WHETHER BASED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHER THEORY OF LIABILITY, REGARDLESS OF WHETHER
COMPANY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE
FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. IN NO EVENT SHALL COMPANY’S
LIABILITY ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS
PAID BY COMPANY TO CONSULTANT UNDER THIS AGREEMENT FOR THE SERVICES GIVING RISE
TO SUCH LIABILITY.

 



5.                  Term and Termination.

 

5.1              Term. The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall remain in full force and effect for four (4) months
thereafter unless earlier terminated as provided in Section 5.2.

 

5.2              Termination. Company may terminate this Agreement upon 7 days’
prior written notice to Consultant. The Company may terminate this Agreement
immediately and without prior notice if Consultant refuses to or is unable to
perform the Services or is in breach of any material provision of this
Agreement. The Company and Consultant agree that the terms and conditions of
this Agreement, including the Term, shall be subject to an annual review by the
Company.

 



5.3              Survival. Upon termination of this Agreement, all rights and
duties of the parties hereunder shall cease except:

 

(a)               The Company will pay, within thirty (30) days after receipt of
Consultant’s final statement, all amounts owing to Consultant for unpaid
Services properly completed and accepted by the Company prior to the termination
date and related reimbursable expenses, if any, submitted in accordance with the
provisions of Section 1 of this Agreement; and

 

(b)              Sections 2, 3, 4, 5.3, 6, 7, 8, 9, 10, and 11 will survive
termination of this Agreement.

 

 

 



 4 



 

 

6.                  Independent Contractor; Benefits; Taxes.

 



6.1              Independent Contractor. It is the express intention of the
Company and Consultant that Consultant performs the Services as an independent
contractor to the Company, and nothing in this Agreement should be construed to
create an agency, partnership, joint venture or employer-employee relationship.
Consultant (a) is not the agent, employee or representative of the Company and
(b) is not authorized to bind the Company to any liability or obligation, or to
represent that the Consultant has any such authority.

 

6.2              Benefits. The Company and Consultant agree that Consultant will
receive no Company-sponsored benefits from the Company. If Consultant is
reclassified by a state or federal agency or court as the Company’s employee,
Consultant will become a reclassified employee and will receive no benefits from
the Company, except those mandated by state or federal law, even if by the terms
of the Company’s benefit plans or programs of the Company in effect at the time
of such reclassification, Consultant would otherwise be eligible for such
benefits.

 



6.3              Taxes and Withholdings. The Company shall not be responsible
for paying any federal, state or local taxes on compensation, and Consultant
shall be solely responsible for the payment thereof. The Company may, however,
report payments made to Consultant hereunder to tax authorities and shall inform
Consultant of such actions. Consultant acknowledges and agrees that Consultant
is obligated to report as income all compensation received by Consultant
pursuant to this Agreement. Consultant further agrees to accept exclusive
liability for complying with all applicable state and federal laws, including
laws governing self-employed individuals, if applicable, such as laws related to
payment of taxes, social security, disability, and other contributions based on
fees paid to Consultant under this Agreement. The Company will not withhold or
make payments for social security, unemployment insurance or disability
insurance contributions, or obtain workers’ compensation insurance on
Consultant’s behalf. Consultant hereby agrees to indemnify and defend the
Company against any and all such taxes or contributions, including penalties and
interest. Consultant agrees to provide proof of payment of appropriate taxes on
any fees paid to Consultant under this Agreement upon reasonable request of the
Company.

 

7.                  Indemnification.

 

7.1              By Consultant. Consultant agrees to indemnify and hold harmless
the Company and its affiliates, and its and their respective directors, officers
and employees (each a “Company Indemnitee”) from and against all losses,
damages, liabilities, costs and expenses whatsoever, (including without
limitation attorneys’ fees and costs), arising from any third party claim,
action, demand or proceeding made or brought against a Company Indemnitee,
arising from or in connection with (a) any grossly negligent or intentionally
wrongful act of Consultant, (b) any material breach by Consultant of any of the
covenants contained in this Agreement, (c) any material failure of Consultant to
perform the Services in accordance with all applicable laws, rules and
regulations, or (d) any violation or claimed violation of a third party’s rights
resulting in whole or in part from the Company’s use of the work product of
Consultant under this Agreement.

 



8.                  Conflicting Obligations; Nonsolicitation; Non-Disclosure.

 

8.1              Conflicting Obligations. Consultant agrees to use his/her best
efforts: (a) to segregate Consultant’s Services performed under this Agreement
from Consultant’s or Consultant’s subcontractors, work done for any other
corporation, institution or other person or entity so as to minimize any
questions of disclosure of, or rights under, any inventions; (b) the Company
acknowledges that Consultant will utilize subcontractors with interests in
blockchain technology development as well as the implementation of blockchain
based solutions for their development or research programs, (c) the Consultant
shall not use any Confidential Information, Work Product, or Inventions for its
own benefit or for the benefit of any other third party, without the prior
written consent of Company; (d) to notify the Chief Executive Officer or the
Board of Directors of the Company in writing if at any time the Consultant
believes that such questions may result under this Agreement; and (e) to assist
Company in fairly resolving any questions in this regard which may arise. The
Services performed hereunder will not be conducted on time that is required to
be devoted to any other third party. The Consultant shall not use the funding,
resources and facilities of any other third party, without the prior written
consent of Company, to perform Services hereunder and shall not perform the
Services hereunder in any manner that would give any third party rights or
access to any work product of such Services.

 

 

 



 5 



 

 



8.2              Nonsolicitation. From the date of this Agreement until twelve
(12) months after the termination of this Agreement (the “Restricted Period”),
Consultant will not, without the Company’s prior written consent, directly or
indirectly, whether for Consultant’s own account or for the account of any other
person, firm, corporation or other business organization, solicit, entice,
persuade, induce or otherwise attempt to influence any person or business who
is, or during the period of Consultant’s engagement by the Company was, an
employee, consultant, contractor, partner, supplier, customer or client of the
Company or its affiliates to leave or otherwise stop doing business with the
Company.

 

8.3              Non-Disclosure. Consultant agrees that without the prior
written consent of the Company, Consultant will not intentionally generate any
publicity, news release or other announcement concerning the engagement of
Consultant hereunder or the services to be performed by Consultant hereunder or
otherwise utilize the name of the Company or any of its affiliates for any
advertising or promotional purposes.

 

9.                  Voluntary Nature of Agreement. Consultant acknowledges and
agrees that Consultant is executing this Agreement voluntarily and without any
duress or undue influence by the Company or anyone else. Consultant further
acknowledges and agrees that Consultant has carefully read this Agreement and
has asked any questions needed to understand the terms, consequences and binding
effect of this Agreement and fully understand it to his/her satisfaction.
Finally, Consultant agrees that Consultant has been provided an opportunity to
seek the advice of an attorney of his/her choice before signing this Agreement.

 

10.              Arbitration and Equitable Relief.

 

10.1          Arbitration of Disputes. The Company and Consultant agree that any
and all controversies, claims or disputes with anyone (including Company and any
employee, officer, director, shareholder or benefit plan of Company, in its
capacity as such or otherwise) arising out of, relating to or resulting from
Consultant’s performance of the Services under this Agreement or the termination
of this Agreement, including any breach of this Agreement, shall be subject to
binding arbitration in San Mateo County, California under the Arbitration Rules
set forth in California Code of Civil Procedure Section 1280 through 1294.2,
including Section 1283.05 (the “Rules”) and pursuant to California law.
CONSULTANT AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY RIGHT TO A TRIAL
BY JURY WITH RESPECT TO, ALL DISPUTES ARISING FROM OR RELATED TO THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO: ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW,
CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH
DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
OLDER WORKERS BENEFIT PROTECTION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING
ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT, DISCRIMINATION OR WRONGFUL
TERMINATION AND ANY STATUTORY CLAIMS. Consultant understands that this Agreement
to arbitrate also applies to any disputes that Company may have with Consultant.

 

10.2           Arbitration Procedures. Any arbitration will be administered by
Judicial Arbitration & Mediation Services, Inc. (“JAMS”) pursuant to its
Comprehensive Arbitration Rules & Procedures (the “JAMS Rules”). The arbitrator
will have the power to decide any motions brought by any party to the
arbitration, including discovery motions, motions for summary judgment and/or
adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing. The arbitrator will issue a written decision on the merits. The
arbitrator will have the power to award any remedies, including attorneys’ fees
and costs, available under applicable law. The arbitrator shall administer and
conduct any arbitration in a manner consistent with the Rules, including the
California Code of Civil Procedure, and the arbitrator shall apply substantive
and procedural California law to any dispute or claim, without reference to
rules of conflict of law, and, to the extent that the JAMS Rules conflict with
California law, California law will take precedence.

 

 

 



 6 



 

 

10.3            Binding Determination. Except as provided by the Rules,
arbitration will be the sole, exclusive and final remedy for any dispute between
Company and Consultant. Accordingly, except as provided for by the Rules,
neither Company nor Consultant will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding the foregoing,
the arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator shall not order or require Company to
adopt a policy not otherwise required by law which Company has not adopted.

 

10.4            Provisional Relief. In addition to the right under the Rules to
petition the court for provisional relief, any party may also petition the court
for injunctive relief where either party alleges or claims a violation of
Sections 2 (Confidentiality) and 3 (Ownership) of this Agreement or any other
agreement regarding trade secrets, confidential information or Labor Code §2870.
In the event either Company or Consultant seeks injunctive relief, the
prevailing party will be entitled to recover reasonable costs and attorneys’
fees.

 



10.5            Certain Claims. Consultant understands that this Agreement does
not prohibit Consultant from pursuing an administrative claim with a local,
state or federal administrative body such as the Department of Fair Employment
and Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the workers’ compensation board. This Agreement does,
however, preclude Consultant from pursuing court action regarding any such
claim.

 

11.               Miscellaneous.

 

11.1            Governing Law. This Agreement shall be governed by the laws of
California without regard to conflicts of law rules. To the extent that any
lawsuit is permitted under this Agreement, the parties hereby expressly consent
to the personal and exclusive jurisdiction and venue of the state and federal
courts located in San Mateo County, California.

 



11.2           Assignability. In light of the unique and specialized nature of
Consultant’s services, Consultant shall not subcontract any portion of
Consultant’s duties, nor assign, transfer or delegate any of his/her rights or
obligations, under this Agreement, without the express prior written consent of
the Company, and any such attempted subcontracting, assignment, delegation or
transfer shall be null and void. Company may assign this Agreement, and its
rights and obligations hereunder, to any successor to all or substantially all
of Company’s relevant business or assets to which this Agreement pertains,
whether by merger, consolidation, reorganization, reincorporation, sale of
assets or stock, change of control or otherwise.

 

11.3           Entire Agreement. This Agreement (including the Exhibit attached
hereto) constitutes the entire agreement between the parties with respect to the
subject matter of this Agreement and supersedes all prior written and oral
agreements between the parties regarding the subject matter of this Agreement.

 

11.4           Headings. Headings are used in this Agreement for reference only
and shall not be considered when interpreting this Agreement.

 

 

 



 7 



 

 

11.5           Notices. Any notice or other communication required or permitted
by this Agreement to be given to a party shall be in writing and shall be deemed
given if delivered personally or by commercial messenger or nationally
recognized overnight delivery service (e.g. Federal Express, UPS), or mailed by
U.S. registered or certified mail (return receipt requested), or sent via
facsimile (with receipt of confirmation of complete transmission) to such party
at such party’s address or facsimile number written below or at such other
address or facsimile number as such party may have previously specified by like
notice. If by mail, delivery shall be deemed effective three (3) business days
after mailing in accordance with this Section 11.5.

 

If to the Company, to:

 

Patriot Scientific, Inc.

2038 Corte Del Nogal
Suite 141
Carlsbad, CA 92011
Telephone: (760) 795-8517

If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

 



11.6           Amendments; Waiver. No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by Consultant and the Company. Waiver of any term
or provision of this Agreement or forbearance to enforce any term or provision
by either party shall not constitute a waiver as to any subsequent breach or
failure of the same term or provision or a waiver of any other term or provision
of this Agreement.

 

11.7           Attorneys’ Fees. In any court action at law or equity that is
brought by one of the parties to this Agreement to enforce or interpret the
provisions of this Agreement, the prevailing party will be entitled to
reasonable attorneys’ fees, in addition to any other relief to which that party
may be entitled.

 

11.8           Further Assurances. Without limiting Section 3.2 above,
Consultant agrees, upon request, to execute and deliver any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

 

11.9           Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, void or
unenforceable, this Agreement shall continue in full force and effect without
said provision, provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to either Company or
Consultant.

 

11.10         Counterparts and Facsimiles. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Signatures delivered by
facsimile or similar electronic transmission (e.g., portable document format
(PDF)) shall be deemed to be binding as originals for all purposes.

 

[Signature Page Follows]

 

 

 



 8 



 

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

Artius Bioconsulting LLC Patriot Scientific Corporation, Inc.     BY: /s/ Steven
King                                                              

By: /s/ Carlton Johnson                                                  

 

                                                                                            
  Interim CEO                                                                   
 



 

 

 

 

 

 

 

 

 



 9 



 

 





EXHIBIT A

SERVICES AND COMPENSATION

 

Service/Task Deliverable Due
Date Budget
(Expenses
and Consultant
Fees) Total
Budget:
Hours Opportunity Analysis

• Identify MVP opportunities in each area of interest
• Identify blockchain technology platforms to evaluate including Cost/Benefits
• Define successful outcomes SWOT Analysis (Includes potential candidate MVPs
for exploration)


Updated SWOT:
Analysis including Progress/Planning Report Wk 2



Wk 3 -6

  Consultant fees:$150/hr x 56 hours $8,500.00 Evaluate potential for
collaboration with knowledge providers :

Manufacturing
Diagnostics clinical development
Therapeutic clinical development
Research and development Weekly:
Collaborator Identification Report

Final listing of collaborators

Draft agreements to develop real world examples of block chain utilization

Wk 2

 

 


Wk 4

 


Wk 6


Consultant fees: $150/hr x 96 hours $15,000.00 Evaluate potential for
collaboration with knowledge providers :
Travel Travel Wk 2 - 4   $10,000.00 Determine strategy for additional
fundraising activities:
• ICO
• Security Token
• Traditional financing
• US/ex-US
• Exchange Financing Viability Report Wk 4 Consultant fees:$150/hr x 56 hours
$8,500.00 Determine strategy for additional fundraising activities Travel Wk 2-
4   $10,000.00 Strategic Recommendations
• Marketing
• Business Model
• Management Structure
• Economic
• Exit Strategy Preliminary Strategic Opportunity Report

Proposed Organizational Chart

Wk 5

Wk 6


 


 

Consultant fees: $150/hr x 160 hours $24,000.00

Technical Viability


Platforms/ Operating Systems
• Public
• Private

Technical Assessment Report Including: Viable partnership and platform
recommendations Wk 5 Consultant fees:
$150/hr x 160 hours $24,000.00 Technical Viability Travel

Wk 2- 4

 

  $15,000.00 Strategic evaluation of information

Executive Summary with Recommendations

 

Draft Management/Investor Presentation

 

Final Executive Summary and Presentation



Wk 7

 

Wk 7

 

Wk 8

Consultant fees:
$150/hr x 240 hours $36,000.00 TOTAL       $151,000.00    

 

 

 10 





